Citation Nr: 0714893	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and February 2004 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a left shoulder 
disability, to include as secondary to a service-connected 
right shoulder disability.  


FINDING OF FACT

The veteran's current left shoulder disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by the service-connected 
right shoulder disability.  


CONCLUSION OF LAW

The veteran's current left shoulder disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
right shoulder disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his left shoulder 
disability due to his service-connected right shoulder 
disability.  

On VA examination in June 2003, the veteran was examined to 
ascertain whether any left shoulder disability was related to 
his service-connected right shoulder disability.  The 
examiner reviewed the veteran's entire claims file, including 
the service medical records.  Examination revealed that the 
veteran was left hand dominant and that there was tenderness 
to palpation for both shoulders at the anterior and lateral 
shoulders, the bilateral greater tuberosity, and subacromial 
bursa.  There was pain with all planes of range of motion, 
especially while using right shoulder abduction and flexion.  
A right shoulder MRI revealed a right shoulder rotator cuff 
tear, and a left shoulder x-ray showed moderate degenerative 
joint disease.  The examiner diagnosed the veteran with a 
right shoulder service-connected rotator cuff tear, 
subacromial bursitis in both shoulders, and degenerative 
joint disease in the left shoulder.  He stated that the left 
shoulder disability was not as likely as not related to the 
right shoulder disability.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the June 2003 medical opinion 
is probative based on the examiner's thorough and detailed 
examination of the veteran as well as his review of the 
entire case file.  In addition, there is no contrary 
competent medical opinion of record.  Accordingly, the Board 
finds that service connection for the veteran's left shoulder 
disability, as secondary to his service-connected right 
shoulder disability, is not warranted.   

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a left 
shoulder disability.  

The veteran's service medical records are negative for any 
evidence of symptoms relating to a left shoulder injury or 
disability.  He made no complaints regarding his left 
shoulder at a May 1980 separation examination, and his upper 
extremities were found to have no abnormalities.  Since there 
were no recorded complaints of symptoms of a left shoulder 
disability during approximately three years of service and 
the veteran's left shoulder was found to be normal on 
examination at separation, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the veteran's claim for service connection for a left 
shoulder disability.  38 C.F.R. § 3.303(b).

The first post-service evidence of record is a May 2002 VA 
medical report where the veteran complained of acute left 
shoulder pain.  Examination revealed that the anterior aspect 
of the left shoulder abductor was impaired and tender.  A 
left shoulder x-ray showed calcification of the tendon and no 
effusion.  The diagnosis was left shoulder bursitis.

In a November 2002 medical report, the veteran complained of 
left shoulder pain.  He reported that he injured his left 
shoulder in May 2002 while trying to pull an electric plant 
generator.  He stated that he had experienced no problems 
with his left shoulder prior to that incident although he 
used his left upper extremity more due to his chronic right 
shoulder injury.  He reported that the left shoulder pain was 
episodic and occurred only with movement and effort.  He 
stated that the post axillary region felt swollen.  A left 
shoulder x-ray showed mild to moderate degenerative joint 
disease.  Examination revealed no deformities, and there was 
sharp pain anterior to the acromion on the veteran's left 
side on palpation.  Range of motion testing revealed 90 
degrees flexion forced to 180 degrees with marked crepitus on 
a second attempt, 90 degrees abduction forced to 160 degrees 
with marked crepitus, 35 degrees external rotation, and 
normal internal rotation.  The diagnostic impression was that 
the impairment in range of motion and strength on the left 
side was secondary to a rotator cuff lesion.

A May 2003 medical report shows that the veteran complaining 
of bilateral shoulder pain and weakness that was worse at 
night while sleeping.  Examination of the left shoulder 
revealed no deltoid atrophy, crepitance, or acromioclavicular 
joint tenderness.  No diagnosis was made regarding the left 
shoulder.

In a June 2003 medical report, the veteran complained of pain 
in both shoulders.  He reported the pain as being felt as a 
spontaneous shoulder stabbing that was greater with execution 
of work and at night during sleep.  He reported being unable 
to sleep on either side and waking up because of the pain.  
Examination of the left shoulder revealed no deformities and 
pain around the acromion.  There was mild limitation in gross 
grasp.  Range of motion testing revealed 150 degrees forced 
and slow abduction and 160 degrees flexion.  There was no 
diagnosis made relating to the left shoulder.  

At a June 2003 VA examination, the veteran reported that the 
pain on his shoulders began with arm movement such as 
shoulder elevation or abduction.  He stated that the pain 
radiated to his neck and chest muscles and that he 
occasionally experienced sharp pain without range of motion 
associated with the stiffness of the shoulders.  Examination 
revealed that the veteran was left hand dominant and that 
there was tenderness to palpation for both shoulders at the 
anterior and lateral shoulders, the bilateral greater 
tuberosity, and subacromial bursa.  Range of motion testing 
for the left shoulder revealed 95 degrees abduction, 140 
degrees flexion, 45 degrees internal rotation, and 90 degrees 
external rotation.  There was pain with all planes of range 
of motion.  A left shoulder x-ray showed moderate 
degenerative joint disease.  The examiner diagnosed the 
veteran with subacromial bursitis and degenerative joint 
disease in the left shoulder.  In an August 2003 medical 
report, the veteran was treated for bilateral shoulder pain.  
He reported constant sharp pain episodes at his shoulders and 
experienced difficulty removing his shirt.  An October 2003 
medical report shows the veteran being treated for his left 
shoulder at a follow-up appointment.  He reported that he was 
still having trouble with his left arm at elevation and that 
he was unable to do major work with his arms due to his 
shoulder condition.  Examination revealed intact range of 
motion, adequate muscle tone, and no deformities.  In a 
November 2003 medical report, the veteran reported persistent 
bilateral shoulder pain.  Range of motion testing of the left 
shoulder revealed 120 degrees forward flexion, 100 degrees 
abduction, 70 degrees external rotation, and internal 
rotation to the side of the buttocks.  The acromioclavicular 
joint on the left side was tender on palpation.  The 
diagnosis was mild degenerative joint disease at the left 
acromioclavicular joint.  At no time did any treating 
provider relate the veteran's left shoulder disability to his 
period of active service. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current left shoulder disability.  The 
evidence is also against a finding that the left shoulder 
disability is a result of the veteran's service-connected 
right shoulder disability.  In addition, arthritis (or any 
other shoulder disability) was not diagnosed within one year 
of separation, so presumptive service connection for a left 
shoulder disability is not warranted.  

The veteran contends that his current left shoulder 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's left shoulder disability is in May 2002, 
approximately 22 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's left 
shoulder disability developed in service.  Therefore, the 
Board concludes that the left shoulder disability was not 
incurred in or aggravated by service.  In addition, the Board 
finds that the evidence is against a finding that the 
veteran's left shoulder disability is proximately due to, the 
result or, or aggravated by his service-connected right 
shoulder disability.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and November 
2003 and rating decisions in June 2003 and February 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Service connection for a left shoulder disability, to include 
as secondary to a service-connected right shoulder 
disability, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


